

a1020douglasbownoffer_image1.jpg [a1020douglasbownoffer_image1.jpg]






Exhibit 10.20
May 25, 2017




Mr. Douglas Bowen


Subject:        Commercial Vehicle Group Employment Offer


Dear Doug:


On behalf of Pat Miller, I am pleased to extend the following offer of
employment with Commercial Vehicle Group, Inc. (The “Company”).


Job Title
Senior Vice President and Managing Director – Global Construction, Agriculture &
Military Markets.



Start Date    Monday, June 12, 2017.


Reports To    Patrick Miller, President and Chief Executive Officer.


Salary
$265,000 if annualized, payable bi-weekly in accordance with the Company’s
standard payroll processes.



Relocation
To support your relocation to the central Ohio market, the Company will arrange
for up to 90 days of furnished temporary housing in the Columbus area.



Additionally, you will be eligible for a one time, taxable, relocation bonus of
$35,000 to offset out-of-pocket expenses associated with your move. This taxable
bonus will be paid in the first regularly scheduled payroll following 30 days of
employment, and is subject to recovery if you resign or are terminated for cause
within 12 months of the payment date. The amount recoverable will be equal to
1/12th of the relocation bonus for each full month left in the repayment period
at the time of separation.


Signing
Incentive
As soon as administratively feasible following 30 days of employment, you will
be granted a restricted stock award valued at $50,000, pursuant to the terms of
the Company’s Equity Incentive Plan. One third of these shares will vest on
October 20, 2017 and the balance will vest ratably on October 20, 2018 and
October 20, 2019. The terms and conditions of the award shall be governed in all
respects by the definitive documentation related to the grant of such award.



Annual Bonus
You will be eligible for an annual discretionary award targeted at 50% of your
base compensation, pro-rated for 2017 based on your start date.





7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360

--------------------------------------------------------------------------------





a1020douglasbownoffer_image1.jpg [a1020douglasbownoffer_image1.jpg]


Our Annual Incentive Plan (“AIP”) measures for 2017 are exclusively financial in
nature and are tied to corporate and divisional Net Sales, Operating Profit
Margin and Return on Average Invested Capital. Payouts range from 0% - 200% of
target, based on actual performance against plan.


For the 2017 plan year only, the Company will guarantee a minimum, pro-rated AIP
payout at target.
    
Long Term
Incentives
You will be eligible to receive equity and other long-term incentive awards
under any applicable plan adopted by the Company during your employment term for
which similarly situated employees are generally eligible. The level of
participation in any such plan shall be determined at the sole discretion of the
Board from time to time, but will be no less than 50% of your base salary for
2017.



Awards under the Plan may be issued in restricted stock and/or restricted cash
awards under terms and conditions that are no less favorable than those awards
granted to similarly situated officers of the Company.


Vacation
Four weeks per calendar year, pro-rated for 2017 at 13.33 hours per month.



Holidays
Ten days, in accordance with annual observation calendar, which typically
includes New Year’s Day, Spring Break (Good Friday), Memorial Day, Independence
Day, Labor Day, Thanksgiving (2 days), Christmas Eve, Christmas Day and New
Year’s Eve.



Group Benefits
Hospital/Surgical/Medical, Dental and Vision insurance is available for you and
your eligible dependents. Coverage is effective on the first day of the month
following your date of hire. A bi-weekly payroll deduction will apply based on
the type of coverage you select.



Group life insurance coverage equal to $750,000 is provided at no cost to you
and with no medical exam required. This coverage is also effective on the first
day of the month following your date of hire.


Short term disability coverage applies after 180 days of employment and provides
disability pay at 100% of your base salary for the first two weeks of a
qualifying event and up to an additional 24 weeks thereafter at 60% of base
salary.


Long term disability coverage takes effect following the exhaustion of your
short term disability coverage as a source of long term wage replacement
resulting from a covered injury or illness.


All associates over the age of eighteen are eligible for enrollment in our
401(k) Savings Plan on the first day of the month following 30 days of service.
New employees are automatically enrolled in the CVG 401(k) Plan, unless they
specifically opt out. The Company matches 100% of the first 3% of employee
contributions, and 50% of the next 2% of employee contributions. All matching
dollars vest immediately under the Plan.


You will also be eligible to enroll in Commercial Vehicle Group’s Deferred
Compensation Plan, with an annual enrollment window in the fourth quarter of
each year.


Details on all of our salaried benefit programs are enclosed with this letter.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.








7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360

--------------------------------------------------------------------------------





a1020douglasbownoffer_image1.jpg [a1020douglasbownoffer_image1.jpg]




Stock
Ownership
Pursuant to the Company’s Stock Ownership Guidelines, Section 16 Officers are
expected to own and hold shares of the Company’s common stock with a Value (as
defined in the Stock Ownership Policy) equal to two times base salary. Covered
executives do not have a timeframe to achieve compliance but are unable to trade
CVG securities until compliance is achieved, other than the surrender of shares
as needed to satisfy tax withholding obligations on vested stock awards.



Conditional
This offer is contingent upon you successfully passing a pre-employment
background check, reference check, and drug screen.





This offer will remain open through close of business on Tuesday, May 30, 2017.
If you have any questions, please contact me directly at 614-289-0253.


On behalf of Pat Miller, and all of us at CVG, we look forward to welcoming you
to the organization soon and working with you in this new role. If there is
anything I can do to support your transition in the coming weeks, please don’t
hesitate to ask.


Sincerely,




/s/ Laura L. Macias
Laura L. Macias
Chief Human Resources Officer




Acknowledged and Accepted:






                                        
/s/ Douglas Bowen
Douglas Bowen                        
Acknowledgement and Acceptance Effective Date: May 30, 2017


cc:    Patrick Miller
Kathleen Tamayo – Spencer Stuart
        


7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360